Citation Nr: 0432270	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to January 
1968.

This appeal arises from a February 2004 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which denied 
service connection for the cause of the veteran's death.

In September 2004, the Board received a motion, submitted by 
the appellant, to advance this case on the Board's docket.  
The motion to advance the appeal was granted.  Accordingly, 
the Board will proceed without further delay.


FINDINGS OF FACT

1.	The veteran died in September 2003, at the age of 58.  The 
certificate of death listed the immediate cause of death as 
ischemic cardiomyopathy.  No contributing conditions were 
listed on the certificate.  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease, 
to include exposure to herbicide including Agent Orange, 
during the veteran's service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2004 decision that the criteria 
for entitlement to service connection for the cause of the 
veteran's death had not been met.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In December 2003, the appellant received notice of a 
description of what the evidence must show to establish 
entitlement to service connection.  Finally, the appellant 
received a statement of the case which further described the 
standard for adjudicating her claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the RO decision, the VCAA letter, and SOC sent 
to the appellant notified her of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in February 
2004, after the appellant received VCAA notice in December 
2003.  The RO's December 2003 letter also notified the 
appellant of VA's duty to develop her claim pursuant to the 
VCAA's provisions, to include the duties to develop for 
"relevant records from any Federal agency" and those not 
held by a federal agency.  This VCAA notice, combined with 
the statements of the case, clearly complies with the section 
5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
The claims file does not contain an opinion relating the 
veteran's death to any incident of service.  Therefore, a 
remand for a medical opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 
2003).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Service Connection for the Cause of the Veteran's Death

A. Factual Background

The veteran's service records indicate that the veteran 
served in Vietnam for one year.  The veteran's service 
medical records do not show complaints, treatment or a 
diagnosis involving any heart condition or other significant 
disease or injury.  On examination for separation from 
service, no pertinent abnormality was detected.     

In July 1990, the Claims Administrator of the Agent Orange 
Veteran Payment Program Fund determined that the veteran was 
totally disabled and that his exposure to herbicide spraying 
had been certified.  The veteran was awarded benefits under 
the program. 

The post-service medical evidence includes March 1986 records 
diagnosing adult polycystic kidney disease from Hospital 
Metropolitano.  In January 1988, the veteran underwent a VA 
examination which showed deteriorating renal function but no 
cardiovascular abnormalities.  By May 1991, the veteran was 
undergoing dialysis.  In July 1991, the veteran was receiving 
treatment at the Midwest Dialysis Center in Milwaukee, 
Wisconsin.  He told a physician that his kidney disease was 
discovered when he came to the hospital in March 1986 with 
hypertension.  At the Dialysis Center, the veteran was 
diagnosed with autosomal dominant adult polycystic kidney 
disease and hypertensive heart disease.  

The claims file contains records from the San Juan VAMC.  
When the veteran began dialysis treatment in June 1991, he 
suffered a collapsed lung.  The records showed the veteran 
had pain on the left side of his chest and shortness of 
breath when a catheter was placed on his right side.  This 
catheter was removed and another catheter was inserted 
several days later.  Although the veteran did not feel chest 
pain at that time, an X-Ray indicated that his left lung had 
collapsed and he was hospitalized for several days.  The 
veteran did not have breathing problems after the operation.  

In April 1992, the veteran underwent a kidney transplant.  In 
August 1992, the veteran was examined for post-traumatic 
stress disorder.  The examiner noted that the veteran denied 
any major medical problems except his kidney disease.  
However, the veteran was taking Isoptin, a heart medication.  
The veteran also underwent a general VA medical examination 
at this time.  He reported that since his kidney transplant, 
he had recurring episodes of palpitations or tachycardia, 
leaving him short of breath.

In March 1993, the veteran underwent another VA examination.  
He complained of shortness of breath after walking three or 
four minutes and occasional coughing.  The veteran explained 
that his condition began after he suffered a collapsed lung 
when his dialysis treatment was initiated.  The examiner 
reviewed the medical records from the San Juan VAMC in June 
1991.  He also conducted pulmonary function tests which 
showed minimal restrictive disease.  Chest X-Rays showed no 
residual lung damage from the collapse.  The examiner 
concluded that there was no pulmonary explanation for the 
veteran's current symptoms and his shortness of breath might 
be related to his kidney problems.  

In October 1994, the veteran sought treatment in a VA medical 
center for palpitations.  He had altered cardiac functioning, 
pain in the center of his chest, and dizziness.  He reported 
a history of heart disease and hypertension.  High blood 
pressure was shown repeatedly in medical records throughout 
the claims file.

The veteran wrote to the RO in September 1997.  He stated 
that the had skin sarcomas, muscular pains, kidney pain, 
nervousness, warts, high blood pressure, blood in the urine, 
cysts in the liver, and insomnia.  He attributed all of these 
conditions to exposure to Agent Orange in Vietnam.  In 
December 1997, the veteran was admitted to the VA hospital 
with superventricular tachycardia.  He was treated with 
medication and discharged.  In January 1998, the veteran had 
a squamous cell cancer lesion removed from the left side of 
his nose.  Additional squamous cells were removed from the 
same area in April and August of 1998.  An area of skin 
showing actinic keratosis was removed from the left 
submandibular area in November 1998.  In February1998, the 
veteran was again hospitalized with palpitations and 
superventricular tachycardia.

In November 1998, the veteran was examined in a VA hospital 
after having palpitations.  Heart monitoring indicated a 
sixteen second pause in his heart rate with no associated 
symptoms.  In May 1999, the veteran was hospitalized with 
laryngitis/pharyngitis and left lower lobe pneumonia.  An 
examination revealed no cardiovascular problems and regular 
rhythm and rate.  In August 1999, the veteran's heart rate 
showed very rare episodes of premature atrial and ventricle 
contractions and several episodes of sinus tachycardia.  The 
veteran underwent ablation in November 1999.  Since that 
time, he reported dizziness and palpitations with exertion 
and effort (ischemic contraction.)  In June 2000, the veteran 
again had palpitations and dizziness.  He was diagnosed with 
paroxysmal superventricular tachycardia and high blood 
pressure and status post cardiovascular ablation.

In January 2003, areas of squamous cell cancer were removed 
from the veteran's left arm and chest at the VAMC.  In March 
2003, the veteran's doctor advised him to avoid exposure to 
sunlight and attributed the veteran's multiple carcinomas to 
his years of exposure to the sun while playing baseball as a 
young man.

In August 2003, the veteran was treated for hematuria.  
Medical tests showed no evidence of rejection, vascular 
compromise, or hydronephrosis of the kidneys.  The veteran 
had multiple hepatic and right native kidney renal cysts and 
left native kidney nephrolithiasis.  In April 2003, the 
veteran sought treatment at the VAMC for septic arthritis and 
end stage renal disease.  It appears that the veteran had run 
out of steroids and, as a result, the medication that was 
used to treat his elbow may have temporarily injured his 
kidney (Indomethacin.)  The veteran was treated with steroids 
for acute kidney rejection.  His renal function improved and 
tests showed a mild impairment of renal perfusion to the 
kidney and moderate diminished GFR function.  In June 2003 
the veteran came to the hospital because his foot had turned 
a bluish color.  He was diagnosed with bilateral 
atherosclerosis disease without significant stenosis.  In 
August 2003, the veteran again underwent surgery to remove a 
squamous cell carcinoma from his cheek.

In September 2003, the veteran was admitted to the University 
of Puerto Rico Hospital.  He was hypotensive with chest 
pains.  An electrocardiogram revealed a left bundle branch 
block.  Although the veteran was treated with medication, his 
heart rate continued to drop and he lost his pulse.  In spite 
of aggressive resuscitation, the veteran did not regain a 
pulse and was declared dead on September 28, 2003.  The final 
diagnoses were cardiorespiratory arrest, chest pain, and 
hypotension.

In April 2004, the veteran's spouse testified before a 
Decision Review Officer.  She reported that her husband had 
been treated for a heart condition since 1986.  In addition, 
the appellant explained that her husband suffered from skin 
cancer, a loss of muscle mass, arthritis, damaged discs, 
multiple sclerosis, kidney disease, pancreatitis, a swollen 
prostate, headaches, and throat pain.  She attributed all of 
these conditions to the veteran's military service.

B. Analysis

The appellant argues that the veteran developed conditions 
that contributed to his death as a result of his service.  
Specifically, she argues that the veteran developed these 
conditions as a result of his exposure to herbicides during 
service in Vietnam.  

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will 
be considered as having been due to a 
service- connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

(b) Principal cause of death.  The 
service- connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

(c)  Contributory cause of death. (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it causally 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.


(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not be 
reasonable to hold that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein. 38 C.F.R. § 3.303(a) 
(2003). See 38 U.S.C.A. § 1110 (West 2002). For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at that time. 38 C.F.R. § 3.303(b) (2003).

Certain chronic diseases, such as hypertension, 
arteriosclerosis, renal disease, or cancer which manifest to 
a degree of 10 percent or more within one year from 
separation from active service ( a seven year presumptive 
period is provided for multiple sclerosis) may be service 
connected even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2003). The factual 
basis may be established by medical evidence, competent lay 
evidence or both. 38 C.F.R. § 3.307(b) (2003). Medical 
evidence should set forth the physical findings and 
symptomatology elicited by examination within the applicable 
period.  Id. Lay evidence should describe the material and 
relevant facts as to the veteran's disability observed within 
such period, not merely conclusions based upon opinion. Id. 
VA regulation also delineates the following prohibition of 
certain presumptions:

No presumptions may be invoked on the basis of advancement of 
the disease when first definitively diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations of within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestations 
of the chronic disease to the required 10-percent degree.  
The consideration of service incurrence provided for the 
chronic diseases will not be interpreted to permit any 
presumption as to aggravation of a preservice disease of 
injury after discharge. 38 C.F.R. § 3.307(c) (2003).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records do not show that he developed a heart 
condition during service, nor was any of the other chronic 
diseases treated after service shown during service or for 
many years thereafter.  There is no competent evidence of a 
nexus between the veteran's service and the condition listed 
on his death certificate, and the death certificate does not 
list any other condition that contributed substantially or 
materially to cause the veteran's death.  Furthermore, even 
if contributing causes of death were shown, there is no 
competent medical evidence relating the veteran's kidney 
disease, hypertension, or any other condition to the 
veteran's military service.  A review of the record shows 
that the veteran's chronic health problems required treatment 
in the mid-1980's, about twenty years after service 
separation.

Additionally, the Board observes that the veteran was not 
diagnosed with any of the diseases presumptively related to 
exposure to Agent Orange.  Ischemic cardiomyopathy is not one 
of the presumptive conditions listed in 38 C.F.R. § 3.309(e).  
Furthermore, there is no competent evidence of a nexus 
between the veteran's exposure to an herbicide while in 
service and the condition listed on his death certificate.  
Moreover, there is no competent medical opinion from any 
physician indicating that the cause of the veteran's death, 
or conditions contributing to his cause of death, were 
related to exposure to Agent Orange.  The Board notes that 
while the veteran was awarded benefits under the Agent Orange 
Veteran Payment Program Fund, the criteria for eligibility 
for that program are only (1) that the veteran had military 
service, (2) that he was exposed to Agent Orange, and (3) 
that the veteran was totally disabled.  See Winsett v. West, 
11 Vet. App. 420 (1998).  A veteran may have received 
benefits under that program without showing his disability 
was due to exposure to Agent Orange.  Id.  Therefore, the 
fact that the veteran was awarded benefits does not 
constitute evidence of a nexus between any condition and 
exposure to Agent Orange.

In reaching this decision, the Board has considered the 
appellant's assertions.  However, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the cause of the veteran's death.  In such 
cases, laypersons untrained in the field of medicine are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
competent evidence.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  The 
Board has also considered the benefit-of-the-doubt rule in 
reaching this decision.  However, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



